Mr. Presiding Justice Niemeyer delivered the opinion of the court. Defendant hotel company, owning and operating the Belden Stratford Hotel in Chicago, appeals from a judgment that the right to the possession of apartment 217-218, consisting of three rooms in the hotel, is in the plaintiff. Plaintiff has not filed a brief in this court.  The evidence shows that plaintiff and his wife had been living at the hotel since January 1945; that in March of that year they'were assigned to the suite or apartment in controversy and charged a rate of $7 a day, where they received general maid service, towels, linens, etc. In March of 1947, plaintiff owed the hotel about $500, and thereupon promised to pay $100 weekly to liquidate his account. Plaintiff having failed to discharge his indebtedness, defendant took possession of the apartment on July 11, 1947, and thereafter excluded plaintiff from same. The relation of innkeeper and guest, and not that of landlord and tenant, existed between the parties. Having failed to pay the daily charge, defendant had the right to eject the plaintiff from the premises, using whatever reasonable force was necessary. 28 Am. Jur., Innkeepers, sec. 50; McBride v. Hosey (Tex. Civ. App.), 197 S. W. 2d 372; Morningstar v. Lafayette Hotel Co., 211 N. Y. 465; Jacob v. Jacob, 125 Misc. 649, 212 N. Y. S. 62. The judgment is reversed. Reversed. Feinberg, J., concurs. O’Connor, J., took no part.